DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/122179 11/29/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 09/02/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended claims 4-8, 11-12 and 16-18 and remained claims 1-3, 9-10, and 13-15.
      Claims 1-18 are currently pending in the application.
                                                      Oath/Declaration
4.   The oath/declaration filed on 09/02/2020 is acceptable.
                                    Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/18/2021, 09/13/2021 and 04252022.
                                                       Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                                   Claim Objections
7.    Claims 1-18 are objected to because of the following reasons:
       In claim 1, line 31, a phrase of " a side of the first capacitor electrode " should replace by -- the side of the first capacitor electrode --.
      Claims 2-18 are directly or indirectly depend on the independent claim 1.
                                          Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.    Claims 7, 10 and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
         In claims 7, line 2, in claim 10, line and in claim 14, lines 1-2 recites the limitation " the active layer " in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.    Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over OH et al., hereafter “OH” (U.S. Publication No. 2018/0006102 A1) in view of HWANG et al., hereafter “HWANG” (U.S. Publication No. 2019/0108792 A1) and further in view of PARK et al., hereafter “PARK” (U.S. Publication No. 2020/0194461 A1).
      Regarding claim 1, OH discloses a display substrate, comprising: 
             a base substrate (100), and
            a plurality of sub-pixels (SP) on the base substrate (100),
            wherein the plurality of sub-pixels (SP) are arranged in a sub-pixel array in a first direction (Y-direction) and a second direction (X-direction), the first direction intersecting with the second direction, 
            at least one of the plurality of sub-pixels (SP) comprises a first transistor (D-Tr), a second transistor (Sw-Tr), a third transistor (Ref-Tr), and a storage capacitor (Cst) on the base substrate (100) (e.g. Figs. 1-2).
      OH discloses the features of the claimed invention as discussed above, but does not disclose the storage capacitor comprises a first capacitor electrode, a second capacitor electrode and a third capacitor electrode, and the second capacitor electrode is electrically connected with the third capacitor electrode; the second capacitor electrode is on a side of the first capacitor electrode close to the base substrate, the third capacitor electrode is on a side of the first capacitor electrode away from the base substrate, and the first capacitor electrode is at least partially overlapped with the second capacitor electrode and the third capacitor electrode in a direction perpendicular to the base substrate; the first capacitor electrode has a first capacitor electrode side and a second capacitor electrode side opposite to each other in the second direction, and the second capacitor electrode has a third capacitor electrode side and a fourth capacitor electrode side opposite to each other in the second direction; an orthographic projection of the first capacitor electrode side on the base substrate and an orthographic projection of the second capacitor electrode side on the base substrate are between an orthographic projection of the third capacitor electrode side on the base substrate and an orthographic projection of the fourth capacitor electrode side on the base substrate.
     PARK, however, discloses the storage capacitor (Cst) comprises a first capacitor electrode (C1), a second capacitor electrode (C2) and a third capacitor electrode (C3), and the second capacitor electrode (C2) is electrically connected with the third capacitor electrode; the second capacitor electrode (c2) is on a side of the first capacitor electrode (C1) close to the base substrate (SUB), the third capacitor electrode (C3) is on a side of the first capacitor electrode (C1) away from the base substrate (SUB), and the first capacitor electrode (C1) is at least partially overlapped with the second capacitor electrode (C2) and the third capacitor electrode (C3) in a direction perpendicular to the base substrate (SUB); the first capacitor electrode (C1) has a first capacitor electrode side and a second capacitor electrode side opposite to each other in the second direction (Y-direction), and the second capacitor electrode (C2) has a third capacitor electrode side and a fourth capacitor electrode side opposite to each other in the second direction (Y-direction); an orthographic projection of the first capacitor electrode side on the base substrate and an orthographic projection of the second capacitor electrode side on the base substrate (SUB) are between an orthographic projection of the third capacitor electrode side on the base substrate (SUB) and an orthographic projection of the fourth capacitor electrode side on the base substrate (SUB) (e.g. Fig. 4).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HO to provide the storage capacitor comprises a first capacitor electrode, a second capacitor electrode and a third capacitor electrode, and the second capacitor electrode is electrically connected with the third capacitor electrode; the second capacitor electrode is on a side of the first capacitor electrode close to the base substrate, the third capacitor electrode is on a side of the first capacitor electrode away from the base substrate, and the first capacitor electrode is at least partially overlapped with the second capacitor electrode and the third capacitor electrode in a direction perpendicular to the base substrate; the first capacitor electrode has a first capacitor electrode side and a second capacitor electrode side opposite to each other in the second direction, and the second capacitor electrode has a third capacitor electrode side and a fourth capacitor electrode side opposite to each other in the second direction; an orthographic projection of the first capacitor electrode side on the base substrate and an orthographic projection of the second capacitor electrode side on the base substrate are between an orthographic projection of the third capacitor electrode side on the base substrate and an orthographic projection of the fourth capacitor electrode side on the base substrate

as taught by PARK for a purpose of improving the storage capacity of the storage capacitor more effectively.
     OH and PARK discloses the features of the claimed invention as discussed above, but does not disclose a first electrode of the second transistor is electrically connected to the first capacitor electrode of the storage capacitor and a gate electrode of the first transistor, a second electrode of the second transistor is configured to receive a data signal, a gate electrode of the second transistor is configured to receive a first control signal, and the second transistor is configured to write the data signal to the gate electrode of the first transistor and the storage capacitor in response to the first control signal, a first electrode of the first transistor is electrically connected to a second capacitor electrode of the storage capacitor and configured to be electrically connected to a light emitting element, a second electrode of the first transistor is configured to receive a first power voltage, and the first transistor is configured to control a current for driving the light emitting element under control of a voltage of the gate electrode of the first transistor, a first electrode of the third transistor is electrically connected with the first electrode of the first transistor and a second capacitor electrode of the storage capacitor, a second electrode of the third transistor is configured to be connected with a detection circuit, a gate electrode of the third transistor is configured to receive a second control signal, and the third transistor is configured to detect an electrical characteristic of the sub-pixel to which the third transistor belongs by the detection circuit in response to the second control signal.
     HWANG, however, discloses a first electrode of the second transistor (T1) is electrically connected to the first capacitor electrode of the storage capacitor © and a gate electrode of the first transistor (T2), a second electrode of the second transistor (T1) is configured to receive a data signal, a gate electrode of the second transistor (T1) is configured to receive a first control signal, para [WR, 0028]), and the second transistor (T1) is configured to write the data signal to the gate electrode of the first transistor (T2) and the storage capacitor © in response to the first control signal (WR), 
            a first electrode of the first transistor (T2) is electrically connected to a second capacitor electrode of the storage capacitor © and configured to be electrically connected to a light emitting element (D), a second electrode of the first transistor is configured to receive a first power voltage, and the first transistor (T2) is configured to control a current for driving the light emitting element (D) under control of a voltage (VDD) of the gate electrode of the first transistor (T2), 
            a first electrode of the third transistor (T3) is electrically connected with the first electrode of the first transistor (T2) and a second capacitor electrode of the storage capacitor ©, a second electrode of the third transistor (T3) is configured to be connected with a detection circuit (112, reads the voltage on Monitor, para [0031]), a gate electrode of the third transistor (T3) is configured to receive a second control signal, and the third transistor (T3) is configured to detect an electrical characteristic of the sub-pixel to which the third transistor (T3) belongs by the detection circuit in response to the second control signal (e.g. Figs. 1-2).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HO and PARK to provide a first electrode of the second transistor is electrically connected to the first capacitor electrode of the storage capacitor and a gate electrode of the first transistor, a second electrode of the second transistor is configured to receive a data signal, a gate electrode of the second transistor is configured to receive a first control signal, and the second transistor is configured to write the data signal to the gate electrode of the first transistor and the storage capacitor in response to the first control signal, a first electrode of the first transistor is electrically connected to a second capacitor electrode of the storage capacitor and configured to be electrically connected to a light emitting element, a second electrode of the first transistor is configured to receive a first power voltage, and the first transistor is configured to control a current for driving the light emitting element under control of a voltage of the gate electrode of the first transistor, a first electrode of the third transistor is electrically connected with the first electrode of the first transistor and a second capacitor electrode of the storage capacitor, a second electrode of the third transistor is configured to be connected with a detection circuit, a gate electrode of the third transistor is configured to receive a second control signal, and the third transistor is configured to detect an electrical characteristic of the sub-pixel to which the third transistor belongs by the detection circuit in response to the second control signal as taught by HWANG for a purpose of improving the performance of the display substrate.
       Regarding claim 2, OH, PARK and HWANG (citations to OH unless otherwise noted) discloses wherein the third capacitor electrode (3) has a fifth capacitor electrode side and a sixth capacitor electrode side opposite to each other in the second direction (Y-direction), an orthographic projection of the fifth capacitor electrode side on the base substrate (SUB) and an orthographic projection of the sixth capacitor electrode side on the base substrate (SUB) are between the orthographic projection of the first capacitor electrode side on the base substrate (SUB) and the orthographic projection of the second capacitor electrode side on the base substrate (SUB) (e.g. Fig. 4 in PARK).
10.    Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over OH, PARK and HWANG in view of Sun et al., hereafter “Sun” (U.S. Publication No. 2020/0185360 A1).
         Regarding claim 18, OH, PARK and HWANG discloses the features of the claimed invention as discussed above, but does not disclose a display device comprising the display substrate according to claim 1 and the light emitting element.
       Sun, however, discloses a display device (100) comprising the display substrate (110) and the light emitting element (120) (e.g. Fig. 1A and para [0041]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HO and PARK to provide a display device comprising the display substrate and the light emitting element as taught by HWANG for a purpose of improving the performance of the display device.
                                                      Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the fifth capacitor electrode side and the first capacitor electrode side are located on a same side of the sub-pixel, and the sixth capacitor electrode side and the second capacitor electrode side are located in another same side of the sub-pixel; in the first direction, the pitch W2 between the orthographic projection of the fifth capacitor electrode side on the base substrate and the projection of the first capacitor electrode side on the base substrate satisfies wherein a2 is an alignment error of the third capacitor electrode to the first capacitor electrode in the second direction, b2 is a difference between a design value and an actual value of the first capacitor electrode in the second direction, and b3 is a difference between the design value and the actual value of the third capacitor electrode in the second direction as cited in claim 3 and wherein the first capacitor electrode side and the third capacitor electrode side are on a same side of the sub-pixel, and the second capacitor electrode side and the fourth capacitor electrode side are on another same side of the sub-pixel; in the first direction, the pitch W1 between the orthographic projection of the first capacitor electrode side on the base substrate and the projection of the third capacitor electrode side on the base substrate satisfies: wherein a1 is an alignment error of the first capacitor electrode to the second capacitor electrode in the second direction, b1 is a difference between a design value and an actual value of the second capacitor electrode in the second direction, and b2 is a difference between the design value and the actual value of the first capacitor electrode in the second direction as cited in claim 4 and wherein a center line of an orthographic projection of the first capacitor electrode on the base substrate in the first direction, a center line of an orthographic projection of the second capacitor electrode on the base substrate in the first direction, and a center line of an orthographic projection of the third capacitor electrode on the base substrate in the first direction coincide with one another as cited in claim 5 and wherein the first capacitor electrode, an active layer of the first transistor, an active layer of the second transistor, and an active layer of the third transistor are in a same layer; the first capacitor electrode and the active layer of the first transistor are in an integral structure, and the first capacitor electrode, the active layer of the second transistor, and the active layer of the third transistor are insulated from one another as cited in claim 6 and wherein the second capacitor electrode is on a side of the active layer of the first transistor close to the base substrate, and an orthographic projection of the active layer of the first transistor on the base substrate is covered by an orthographic projection of the second capacitor electrode on the base substrate as cited in claim 7 and wherein the first electrode of the first transistor, the first electrode of the third transistor, and the third capacitor electrode are one same electrode pattern as cited in claim 8 and wherein in the first direction, the first transistor and the second transistor are on a same side of the first capacitor electrode and on an opposite side of the first capacitor electrode to the third transistor as cited in claim 12.
       Claims 9-11 and 13-17are directly or indirectly depend on claims 8 and 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                         Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892